Citation Nr: 0930949	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue.

2.  Entitlement to service connection for a disorder 
manifested by bilateral knee pain.

3.  Entitlement to service connection for a disorder 
manifested by headaches.

4.  Entitlement to service connection for a disorder 
manifested by back pain.

5.  Entitlement to service connection for a disorder 
manifested by neck pain.

6.  Entitlement to service connection for a disorder 
manifested by bilateral wrist pain.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision that 
denied service connection for a gastrointestinal disorder, 
fatigue; headaches; and for a disorder claimed to have been 
manifested by joint and muscle pain in the back, neck, 
bilateral knees, and bilateral wrists.  In the instant 
decision, the Board has divided this issue into four separate 
issues for clarity.

The Veteran testified before the undersigned at a hearing in 
December 2003.  A transcript of the hearing is of record.  
The Veteran's appeal was previously before the Board in 
August 2004 and July 2008 and was remanded for additional 
development.  

In a November 2008 rating decision, the RO granted service 
connection for irritable bowel syndrome, claimed as a 
gastrointestinal disorder.  Hence, this is issue is no longer 
on appeal. 

In addition to the disabilities currently on appeal, the 
Veteran raised claims of entitlement to service connection 
for memory loss, hair loss, restlessness, ringing in the 
ears, shortness of breath, and a lump in her breast.  She 
also stated that she is unable to work as a result of these 
disabilities.  (See the September 2000 Application for 
Compensation or Pension; a June 2003 VA Form 9; and an April 
2005 VA Form 21-4158).  In addition, in July 2009 
correspondence, the Veteran inquired as to a pending 
dependency claim.  These matters have not been adjudicated by 
the RO, and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  A qualifying chronic disability manifested by fatigue has 
not been attributed to any known clinical diagnosis and 
became manifest to a degree of 10 percent during the Persian 
Gulf War. 

3.  Bilateral knee pain has been diagnosed as a medical 
unexplained chronic multi-symptom illness, fibromyalgia; and 
became manifest during the Persian Gulf War. 

4.  A current headache disorder, variously diagnosed, began 
in active service.

5.  A current back disability, diagnosed as recurrent 
lumbosacral strain, began in active service

6.  A current neck disability, diagnosed as cervical 
spondylosis, began in active service

7.  A wrist disability, diagnosed as bilateral wrist 
tendonitis, began in active service.


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue is presumed to have 
been incurred as a result of active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

2.  Bilateral knee pain, associated with fibromyalgia, is 
presumed to have been incurred as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 
3.303, 3.317.

3.  A headache disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Lumbosacral strain was incurred in active service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

5.  Cervical spondylosis was incurred in active service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Bilateral wrist tendonitis was incurred in active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating a claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  

The Veteran's service treatment records are unavailable.  
Missing service medical records do not create a heightened 
benefit of the doubt, but only a heightened duty on the part 
of VA to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  See Cromer v. Nicholson, 19 Vet App 
215 (2005); see also Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  Where service treatment records are missing, VA also 
has a duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In view of 
the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating her claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for 'direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii). 

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Factual Background

The medical evidence consists of VA outpatient treatment 
records from January 1993 to October 2007.  A May 1994 
clinical note shows treatment for cold symptoms, with a 
history of allergic rhinitis.  The diagnosis was allergic 
rhinitis and upper respiratory infection (URI).  A February 
1997 clinical note shows treatment for sinus problems, as 
well as head and neck pain, after the Veteran hit her head on 
the roof of a car.  She reported a brief loss of 
consciousness and blurred vision.  The diagnosis was 
musculoskeletal pain, head and neck, secondary to a minor 
head injury.  

An April 2000 VA treatment record shows the Veteran reported 
seasonal allergies.  A treatment note dated in February 2002, 
shows she reported a history of intermittent headaches in 
service that manifested with left-sided sharp pain.  

At a June 2002 VA examination, the Veteran stated that her 
symptoms of fatigue began in 1990, during Desert Storm.  She 
also reported joint pain in her wrists, knees and low back.  
In addition, a history of bi-frontal headaches associated 
with cold and sinus congestion characterized by sinus 
clogging and eye irritation was noted.  

On physical examination, there was a small ganglion cyst on 
the left wrist.  X-rays of both knees and wrists were normal.  
The cervical spine films showed straightening of the cervical 
spine with neural foraminal narrowing on the right at C3-4 
and C4-5.  The pertinent diagnoses included cervical 
spondylosis; recurrent lumbosacral strain; fatigue to due 
irregular sleep; bilateral patellofemoral syndrome; recurrent 
sinusitis, and bilateral wrist tendonitis.  A nexus opinion 
was not provided.

At the Veteran's December 2003 hearing, she testified that 
her sleep was frequently interrupted due to raids and sirens 
during Desert Storm.  She currently experienced frequent 
sleep disturbances.  She also testified that she experienced 
headaches during active duty and was treated for migraines.  
The Veteran further testified that during service she 
experienced extreme knee pain while running.  She said that 
the onset of her neck, back, and wrist pain was also during 
active service and was believed to have been due to lifting 
and carrying heavy equipment, performing pushups, and 
climbing atop fuel tanks to check fuel gauges.

The Board requested an opinion on the nature and etiology of 
the claimed disorders in an August 2004 remand.  In a May 
2005 opinion, a VA examiner stated that without the service 
treatment records; he was unable to determine whether any of 
the disorders had their onset in service, or were otherwise 
related to service without resorting to mere speculation.  He 
reiterated this opinion in a December 2006 addendum report.  

In July 2008, the Board remanded the claim for another 
medical opinion, noting that recent case law was to the 
effect that a medical opinion based on the absence of service 
treatment records and reflecting no consideration of the 
Veterans reports was inadequate.  Dalton v. Nicholson, 21 
Vet. App. 23, 29 (2007).  In an October 2008 addendum, the VA 
examiner noted that the Veteran reported a history of fatigue 
since 1990, gradual in onset.  She also reported a history of 
sleep disturbance, headaches (the site of which varied), and 
bilateral knee and wrist pain with onset during service.

Following the examination, the pertinent diagnoses included 
migraines, cervical spondylosis, and arthralgia of the knees 
(no diagnosis established).  A diagnosis of chronic fatigue 
syndrome was ruled out.  The examiner again opined that the 
relationship between the Veteran's symptoms and her Persian 
Gulf service could not be commented upon with resorting to 
speculation.  No rationale was provided.

The Veteran underwent another VA examination in March 2009, 
specifically for her claimed bilateral knee disability.  
After a clinical examination and review of the claims file, 
this examiner (a rheumatologist) opined that there was no 
evidence to confirm the prior diagnoses of chondromalacia 
because such a diagnosis required specific imaging or 
surgical findings for confirmation.  

The examiner noted in her report that MRIs had not been 
performed.  In her opinion, the Veteran fit the criteria for 
retropatellar pain syndrome.  It was further noted that the 
Veteran exhibited tender points in the neck, occiput, 
sternoclediomastoid insertions, lateral epicondlyes, 
bilateral lumbosacral paraspinous areas, greater trochanters, 
and anserine bursae- consistent with a diagnosis of 
fibromyalgia.  The final diagnoses were retropatellar pain 
syndrome and fibromyalgia associated with bilateral knee 
pain.

Analysis

Fatigue and Bilateral Knee Pain

The Veteran claims that she is entitled to service connection 
for disorders manifested by fatigue and bilateral knee pain, 
to include as due to undiagnosed illnesses.  

Inasmuch as her DD 214 shows that she served in Southwest 
Asia from December 1990 to May 1991, she is a Persian Gulf 
War Veteran within the meaning of the applicable statute and 
regulation.

The current disorders manifested by fatigue and bilateral 
knee pain constitute 'qualifying chronic disabilities' under 
the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
In this regard, the fatigue has not been associated with a 
known clinical diagnosis, including chronic fatigue syndrome.  
Therefore, it represents an undiagnosed illness.  See Id.

The Veteran's bilateral knee pain has been variously 
diagnosed as retropatellar knee pain; chondromalacia patella; 
arthralgia with no clinical diagnosis established; and most 
recently fibromyalgia.  The diagnosis of chondromalacia 
patella has been ruled out by the March 2009 examiner, on the 
lack of diagnostic evidence to support that diagnosis.  The 
Board notes that the finding of arthralgia and retropatellar 
knee pain merely denote the presence of joint pain in the 
retropatellar region.  This leaves the diagnosis of 
fibromyalgia, associated with bilateral knee pain.  
Fibromyalgia is one of the recognized chronic multi symptom 
illnesses listed at 38 C.F.R. § 3.317(a)(2)(ii).  

Another VA physician provided an addendum to the March 2009 
examination, pointing out that fibromyalgia had not been 
diagnosed in examinations prior to March 2009, and stating 
incorrectly that fibromyalgia had not been diagnosed on the 
March 2009 examination.  The physician added that 
fibromyalgia was "a vague constellation" and that pain was 
not "a compensable diagnosis" in the "vba system."  
Because of the inaccuracies and misstatements, this opinion 
is of no probative value.

Therefore, the only remaining questions are whether these two 
qualifying chronic disabilities manifested either during 
Persian Gulf War service, or to a degree of 10 percent or 
more not later than December 31, 2011.

The Veteran's service treatment records are unavailable.  
However, she has testified that both the symptoms of fatigue 
and knee pain initially manifested during active service in 
the Persian Gulf War, specifically Desert Storm.  The Veteran 
is competent to report objective signs of fatigue and knee 
pain in service, particularly in light of her missing service 
treatment records.  Furthermore, there is no requirement that 
there be competent medical evidence of a nexus between the 
claimed illness and service, unlike the evidentiary 
requirement for 'direct' service connection.  See Gutierrez 
v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Since the evidence shows a qualifying chronic multi-symptom 
illness (i.e. fibromyalgia) associated with bilateral knee 
pain; with onset during Persian Gulf service; service 
connection for that disability is warranted on a presumptive 
basis without the need to consider whether the disabilities 
were manifested to a degree of 10 percent or more after 
service.

Headaches; Back, Neck, and Bilateral Wrist Pain

The Veteran claims that she is entitled to service connection 
for disorders manifested by headaches; and joint and muscle 
pain in her back, neck, and bilateral wrists, to include as 
due to undiagnosed illnesses.  

As noted in the preceding section, the Veteran is a Persian 
Gulf War Veteran within the meaning of the applicable statute 
and regulation.  Thus, the initial question is whether 
service connection is warranted for these disorders on a 
presumptive basis due to undiagnosed illnesses.

The Veteran's headaches, and her neck, back, and bilateral 
wrist pain (claimed together as muscle and joint pains) are 
each currently attributed to diagnosed illnesses.  The VA 
outpatient treatment records and examination reports reflect 
that her headaches have been alternately diagnosed as tension 
headaches and migraines.  They are also associated with a 
diagnosis of recurrent sinusitis.  The claimed muscle and 
joint pains in the back, neck, and bilateral wrists have been 
diagnosed as recurrent lumbosacral strain, cervical 
spondylosis, and bilateral wrist tendonitis, respectively.  

Since there are medical diagnoses associated with these 
joints, they do not constitute undiagnosed illnesses 
secondary to Gulf War service.  Accordingly, these claimed 
disabilities are not 'qualifying chronic disabilities' and 
presumptive service connection under 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317 is not warranted.  Therefore, service 
connection will be analyzed on a direct basis.

At the December 2003 hearing, the Veteran testified that 
headaches initially manifested during service, and that she 
received medical treatment for them.  She also indicated that 
the pain in her back, neck, and wrists began in service, and 
were related to carrying and lifting heavy equipment, 
repetitive movements such as pushups and bending, and having 
to climb atop fuel trucks to gauge fuel levels as part of her 
extended duties.

The record contains three identical opinions from a VA 
examiner who has repeatedly stated that without the service 
treatment records; he is unable to determine whether any of 
these disorders had their onset in service, or are otherwise 
related to service, including Persian Gulf service without 
resorting to mere speculation.  Such an opinion constitutes 
"non evidence."  See Fagan v. Shinseki, No. 2008-7112 (Fed. 
Cir. Jul. 22, 2009).

For her part, the Veteran has reported a history of 
headaches, and back, neck and wrist pain dating back to 
service.  She is competent to report experiencing these 
symptoms in service, and to also report a continuity of 
similar symptomatology since service as symptoms of headaches 
and joint pain are all capable of lay observation.  Her 
testimony in this regard may serve to satisfy the requirement 
for a nexus between an in-service event and a current 
disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is aware that there are no medical records that 
show treatment or complaint of the claimed disorders within 
the first few years after the Veteran's discharge from 
service in 1991.  Incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Thus, the absence of treatment for several years after 
service weighs against her current testimony of continuity of 
symptomatology.

Nonetheless, the VA examiner's opinion can be read as placing 
the evidence in equipoise on the question of whether the 
current headaches, back, neck, and wrist disorders are 
related to service.  Destruction of service medical records 
creates a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer, 19 Vet App 215 (2005); Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  With these considerations in mind, 
and resolving all doubt in favor of the Veteran, entitlement 
to service connection for headaches, recurrent lumbosacral 
strain, cervical spondylosis, and bilateral wrist tendonitis 
is therefore granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disorder manifested by fatigue, as 
an undiagnosed illness, is granted.

Service connection for a disorder manifested by bilateral 
knee pain, diagnosed as fibromyalgia, is granted.

Service connection for a headache disorder, variously 
diagnosed, is granted.

Service connection for a disorder manifested by back pain, 
diagnosed as lumbosacral strain, is granted.

Service connection for a disorder manifested by neck pain, 
diagnoses as spondylosis, is granted.

Service connection for a disorder manifested by bilateral 
wrist pain, diagnosed as tendonitis, is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


